Case: 14-14587    Date Filed: 07/15/2015   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-14587
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:14-cr-00054-MMH-JRK-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

LEONARD BURGESS,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (July 15, 2015)

Before MARCUS, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      Charles L. Truncale, appointed counsel for Leonard Burgess in this appeal,

has moved to withdraw from further representation of the appellant and filed a
              Case: 14-14587    Date Filed: 07/15/2015   Page: 2 of 2


brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Burgess’s conviction and sentence are

AFFIRMED.




                                         2